Citation Nr: 9916643	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-12 157	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinnitus of the left ear.  

2.  Entitlement to service connection for impairment of the 
ninth (glossopharyngeal) cranial nerve.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In April 1997, the Board made final decisions on several 
issues and Remanded the issues of entitlement to an increased 
(compensable) rating for tinnitus of the left ear, and 
entitlement to service connection for impairment of the ninth 
and tenth cranial nerves for additional development.  The 
requested development was completed and the Board proceeds 
with its review.  The RO granted service connection for a 
disability of the left tenth cranial nerve.  The veteran has 
not expressed disagreement with any aspect the grant or the 
rating assigned.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have impairment of the ninth 
(glossopharyngeal) cranial nerve.  

3.  The veteran has recurrent tinnitus.  


CONCLUSION OF LAW

1.  Impairment of the ninth (glossopharyngeal) cranial nerve 
was not incurred in or aggravated by active military service, 
or proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998).  

2.  The criteria for a 10 percent rating for tinnitus of the 
left ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 6260 
(1998); 64 Fed. Reg. 25202-25210 (May 11, 1999), to be 
codified at 38 C.F.R. Part 4, Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Impairment of the 9th 
(Glossopharyngeal) Cranial Nerve

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There are three elements to service connection.  There must 
be a current disability.  There must be a disease or injury 
in service, or a service-connected disability.  There must be 
a connection between the current disability and the disease 
or injury in service, or a service-connected disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Arms v. 
West; 12 Vet. App. 188 (1999).  

A well grounded claim requires some evidence on each point.  
See Caluza.  If the claim is well grounded, the analysis 
proceeds to weigh the merits on each point.  See Arms.  The 
claim for service connection for impairment of the ninth 
(glossopharyngeal) cranial nerve is well grounded and the 
analysis comes to the stage where the evidence is weighed to 
determine whether there is a current disability.  

The evidence for a current disability is the comment of Allen 
Silverstein, M.D., in his May 1996 letter.  He reported that 
he had last seen the veteran in April 1992.  "I cannot find 
the cause of the swallowing deficit and possible 9th and 10th 
nerve involvement may exist."  

On a May 1996 VA examination, the physician did not 
differentiate 9th and 10th nerve findings.   

The Board remanded the case for further evaluation to 
determine if there was 9th or 10th nerve involvement.  

In June 1997, the veteran was examined by the assistant chief 
of the VA Medical Center Neurology Service.  The physician 
determined that there was 10th nerve involvement, 
specifically a reduction in contraction of the left levator 
muscle of the soft palate.  This led to service connection 
and a compensable rating for 10th nerve involvement.  As to 
the 9th (glossopharyngeal) cranial nerve, the physician 
stated: "There does not appear to be any glosso-pharyngeal 
nerve loss.  There is an active gag reflex and the posterior 
pharyngeal constrictor muscles function equally."  The 
doctor concluded that there was involvement of the 10th 
cranial nerve.   He did not diagnosis 9th cranial nerve 
involvement.  

Analyzing the doctors' comments, we see that Dr. Silverstein 
raised the possibility of impairment of the 9th and 10th 
cranial nerves.  He did not firmly state that there was 9th 
nerve impairment.  He did not specifically associate any 
findings with the 9th nerve alone.  On the other hand, the VA 
physician determined that there were definite findings which 
could be associated with the 10th nerve.  As to the 9th nerve, 
the doctor stated that there was no loss and identified 
normal findings (an active gag reflex and the posterior 
pharyngeal constrictor muscles function equally) to support 
his conclusion.  The June 1997 VA examination makes definite 
determinations supported by findings, so it is substantially 
more persuasive than Dr. Silverstein's general possibility of 
involvement, which did not distinguish between the nerves.  
The evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991).  The June 1997 VA 
examination is significantly more probative and the 
preponderance of the evidence establishes that the veteran 
does not have a 9th cranial nerve impairment for which 
service connection could be granted.  

II.  Increased (compensable) Rating for Tinnitus of the Left 
Ear

In considering the severity of the disability, the Board 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Service connection for tinnitus was granted 
by a September 1996 rating decision.  The decision was based 
on VA examinations in July 1992, May 1996 and June 1996.  It 
was determined that the tinnitus could not be dissociated 
from the service-connected neurologic disorder.  

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
As used in some contexts, particularly those dealing with the 
RO or "agency of original jurisdiction," the term 
"increase" refers to a higher rating than previously 
assigned.  As generally used in the appellate context, and 
particularly in this decision, the term "increased" rating 
or evaluation refers to an increase above the rating assigned 
by the RO.  The Board has continued the issue as entitlement 
to an increased evaluation.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria for hearing loss and ear disorders 
changed effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  The Board has considered the ratings under 
both old and new criteria.  Under the old criteria, a 10 
percent rating required that the tinnitus be persistent as a 
symptom of head injury, concussion or acoustic trauma.  
38 C.F.R. Part 4, Code 6260 (1998).  The change specifically 
removed the requirement that tinnitus be a symptom of head 
injury, concussion or acoustic trauma and that it be 
persistent and instead provide a 10-percent evaluation for 
recurrent tinnitus.  64 Fed. Reg. 25206, 25210 (May 11, 
1999).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

In May 1996, Dr. Silverstein said that he last saw the 
veteran in April 1992 and he had tinnitus.  

For the VA audiometric examination in July 1992, the veteran 
reported a ringing sound in the left ear.  

On a December 1995 VA examination for sense of taste, the 
veteran reported ringing in his ears.  

On the VA neurologic examination in May 1996, the veteran 
complained of tinnitus in the left ear.  

The report of the June 1997 VA examination shows that the 
veteran described a ringing or buzzing sound with occasional 
thumping sounds which were intermittent.  The buzzing and 
ringing sounds were continuous and the veteran felt that they 
had increased over the last 5 years.  The diagnoses included 
tinnitus.  

The veteran has consistently reported tinnitus.  There is no 
evidentiary basis to doubt his reports.  Giving him the 
benefit of the doubt, the Board finds that he has recurrent 
tinnitus which warrants a 10 percent rating under the current 
criteria.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1998).  This is the highest rating assignable for tinnitus 
under the rating code.  38 C.F.R. Part 4, Code 6260 (1998); 
64 Fed. Reg. 25202-25210 (May 11, 1999), to be codified at 
38 C.F.R. Part 4, Code 6260 (1999).  

The September 1996 supplemental statement of the case 
included the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for impairment of the ninth 
(glossopharyngeal) cranial nerve is denied.  

A 10 percent rating for recurrent tinnitus of the left ear is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


